Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 1 of 24 PageID #: 1494




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
 Government Employees Insurance Co., GEICO
 Indemnity Co., GEICO General Insurance
 Company, and GEICO Casualty Co.,

                           Plaintiffs,                          MEMORANDUM & ORDER
                                                                  19-CV-06118 (DG) (PK)
         -against-

 Diana Beynin, D.C., Spine Care of NJ PC,
 Peter Albis, D.C., Advanced Spinal Care
 Rehabilitation PA, Axis Chiropractic Care, P.C.,
 Bruce Jacobson, D.C., and Joseph Detullio, D.C.,

                            Defendants.
 -----------------------------------------------------------X
 DIANE GUJARATI, United States District Judge:

         On October 30, 2019, Plaintiffs Government Employees Insurance Co., GEICO

 Indemnity Co., GEICO General Insurance Company, and GEICO Casualty Co. (together,

 “GEICO” or “Plaintiffs”) filed the Complaint in this action against Defendants Diana Beynin,

 D.C., Spine Care of NJ PC, Peter Albis, D.C., Advanced Spinal Care Rehabilitation PA, Axis

 Chiropractic Care, P.C., Bruce Jacobson, D.C., and Joseph Detullio, D.C. (together,

 “Defendants”). Complaint, ECF No. 1. On May 6, 2020, Plaintiffs filed a substantively

 identical Amended Complaint. Amended Complaint (“FAC”), ECF. No. 33. Therein, Plaintiffs

 allege that Defendants – three chiropractic professional corporations and four chiropractors –

 submitted thousands of fraudulent and non-reimbursable insurance claims to Plaintiffs over

 several years. Plaintiffs assert fifteen causes of action, including for declaratory judgment,

 common law fraud, aiding and abetting fraud, unjust enrichment, violations of the Racketeer

 Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962, and a violation of the New Jersey




                                                         1
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 2 of 24 PageID #: 1495




 Insurance Fraud Prevention Act, N.J. Stat. Ann. § 17:33A-1. Defendants answered Plaintiffs’

 Amended Complaint on May 20, 2020, ECF No. 35, and discovery is ongoing.

        On March 2, 2020, Plaintiffs brought the instant Motion to Stay and Enjoin Defendants’

 Collection Proceedings, ECF No. 27, pursuant to Rule 65 of the Federal Rules of Civil Procedure

 (“Rule 65”) and the Court’s inherent power. See Plaintiffs’ Memorandum of Law in Support of

 Motion (“Pls.’ Mem.”), ECF No. 27-1. Plaintiffs seek to stay hundreds of no-fault insurance

 proceedings pending between the parties, to enjoin Defendants from filing additional claims until

 this action is resolved, and to enjoin the American Arbitration Association (“AAA”) and any

 other arbitral forum from accepting the filing of any arbitration demand by Defendants seeking

 payment from GEICO or issuing any award arising out of arbitration involving Defendants and

 GEICO. See ECF No. 27. For the reasons set forth below, Plaintiffs’ Motion to Stay and Enjoin

 Defendants’ Collection Proceedings is granted in part and denied in part.

                                         BACKGROUND

 I.     New York Insurance Law

        In 1973, New York enacted a no-fault insurance law entitled the Comprehensive Motor

 Vehicle Insurance Reparations Act. See N.Y. Ins. L. §§ 5101-5109; see also Walton v.

 Lumbermens Mut. Cas. Co., 88 N.Y.2d 211, 214 (1996). Its purposes “were to remove the vast

 majority of claims arising from vehicular accidents from the sphere of common-law tort

 litigation, and to establish a quick, sure and efficient system for obtaining compensation for

 economic loss suffered as a result of such accidents.” Walton, 88 N.Y.2d at 214 (citations

 omitted). The law was also designed “to reduce the burden on the courts and to provide

 substantial premium savings to New York motorists.” Fair Price Med. Supply Corp. v.

 Travelers Indem. Co., 10 N.Y.3d 556, 562 (2008) (quoting Hospital for Joint Diseases v.



                                                  2
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 3 of 24 PageID #: 1496




 Travelers Prop. Cas. Ins. Co., 9 N.Y.3d 312, 317 (2007)). “In furtherance of these goals, the

 Superintendent of Insurance has adopted regulations implementing the No-Fault Law.” Id.

 (quoting Hospital for Joint Diseases, 9 N.Y.3d at 317).

        Under the no-fault scheme, “automobile insurers are required to provide Personal Injury

 Protection Benefits . . . up to $50,000.00 per insured for necessary expenses incurred for

 healthcare goods and services, including physician services, chiropractic services, physical

 therapy services, and acupuncture services.” Gov’t Emps. Ins. Co. v. Mayzenberg, No. 17-CV-

 2802, 2018 WL 6031156, at *1 (E.D.N.Y. Nov. 16, 2018). Benefits may be “assign[ed]” by

 insureds to “providers of health care services.” N.Y. Comp. Codes R. & Regs. tit. 11,

 § 65-3.11(a).

        Proof of the other driver’s fault is not required, and “[i]nsurers are required to verify a

 claim, and then pay or deny the claim within 30 days.” Gov’t Emps. Ins. Co. v. Advanced

 Comprehensive Lab’y, LLC, No. 20-CV-2391, 2020 WL 7042648, at *1 (E.D.N.Y. Dec. 1, 2020)

 (citing N.Y. Ins. L §§ 5102(a)(1), (b), 5106(a) and N.Y. Comp. Codes R. & Regs. tit. 11,

 § 65-3.8(a), (c)), appeal docketed, No. 20-4258 (2d Cir. Dec. 30, 2020). “If an insurer fails to

 comply with this timeframe, it will be precluded from asserting many (but not all) defenses to

 coverage, including most fraud-based defenses,” id. (citing Fair Price Med. Supply Corp., 10

 N.Y.3d at 563-64), unless it can show that the “narrow” exception of lack of coverage applies,

 Fair Price Med. Supply Corp., 10 N.Y.3d at 563 (quoting Hospital for Joint Diseases, 9 N.Y.3d

 at 317-18).

        However, “[a] provider of health care services is not eligible for reimbursement under

 section 5102(a)(1)” if it “fails to meet any applicable New York State or local licensing

 requirement necessary to perform such service in New York or meet any applicable licensing



                                                  3
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 4 of 24 PageID #: 1497




 requirement necessary to perform such service in any other state in which such service is

 performed.” N.Y. Comp. Codes R. & Regs. tit. 11, § 65-3.16. 1

          Pursuant to N.Y. Comp. Codes R. & Regs. tit. 11, §§ 65-1.1(a), (d) “[i]n the event any

 person making a claim for first-party benefits and the [insurance] [c]ompany do not agree

 regarding any matter relating to the claim, such person shall have the option of submitting such

 disagreement to arbitration.” See also N.Y. Ins. L. § 5106(b). The arbitral fora are subject to

 “simplified . . . procedures,” id., and, “[b]y statute, the New York Department of Financial

 Services Superintendent has designated AAA as the body responsible for administration of the

 No-Fault arbitration process.” Gov’t Emps. Ins. Co. v. Wellmart RX, Inc., 435 F. Supp. 3d 443,

 446 (E.D.N.Y. 2020) (citing N.Y. Comp. Codes R. & Regs. tit. 11, § 65-4.2(a)(2)).

 II.      Factual Background

          GEICO alleges that Defendants submitted thousands of fraudulent, non-reimbursable

 insurance claims from at least 2012 through the filing of GEICO’s Complaint and beyond. See,

 e.g., FAC ¶¶ 1-2, 6-7, 82, 322; ECF No. 33-2 (Ex. 1); ECF No. 33-3 (Ex. 2); ECF No. 33-4 (Ex.

 3); ECF No. 27-2 (“Weir Decl.”) ¶ 19 (noting that 27 arbitrations were initiated after the original

 Complaint was filed). According to GEICO, Defendants’ claims are fraudulent and non-

 reimbursable for several independent reasons. Namely, the chiropractic services allegedly

 provided to New York automobile accident victims – e.g., initial examinations, chiropractic



 1
     New Jersey has also enacted a comprehensive no-fault regime through the New Jersey
     Automobile Reparation Reform Act. See N.J. Stat. Ann. §§ 39:6A-1-35. Under New Jersey’s
     statutory scheme, claims may also be assigned to healthcare service providers, see id. § 39:6A-
     4, and failure to “comply with [all] . . . significant qualifying requirements of law that bear
     upon rendition of the service” will render healthcare service providers ineligible for personal
     injury protection benefits. Allstate Ins. Co. v. Northfield Med. Ctr., P.C., 228 N.J. 596, 622
     (2017) (quoting Allstate Ins. Co. v. Orthopedic Evaluations, Inc., 300 N.J. Super. 510, 516
     (App. Div. 1997)).

                                                   4
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 5 of 24 PageID #: 1498




 manipulation under anesthesia, and diagnostic testing – “were not medically necessary;” “were

 provided . . . pursuant to predetermined fraudulent protocols;” were, in some cases, not provided

 at all; were billed under improper billing codes; “were provided . . . pursuant to illegal kickback

 and self-referral arrangements;” were provided by entities without proper licensure; were

 provided by entities that failed to comply with all pertinent laws and regulations governing

 healthcare practice in New Jersey; and were, in certain cases, “provided by independent

 contractors.” FAC ¶¶ 1-2; see also, e.g., Pls.’ Mem. at 3-5.

        In support of these assertions, GEICO, in the Amended Complaint, details the steps

 involved in alleged improper fee-sharing by Defendants, FAC ¶¶ 83-89; deficiencies

 undergirding Defendants’ upcoding practices, id. ¶¶ 104-33, 276-83, 292-308; and patient-,

 location-, and date-specific “representative” examples of fraudulent or non-reimbursable

 conduct, id. ¶¶ 143-45, 155-58, 168-70, 175, 183, 195-97. The Amended Complaint also

 includes detailed allegations that Albis and Axis Chiropractic Care, P.C.’s V-NCT test reports

 were identical, id. ¶¶ 234, 246-51; that Albis and Axis Chiropractic Care, P.C. provided false

 diagnoses, id. ¶¶ 255-57; that Albis and Axis Chiropractic Care, P.C.’s range of motion tests

 were unnecessary and duplicative, id. ¶¶ 268-75; and that Albis and Axis Chiropractic Care, P.C.

 did not meaningfully interpret these tests and fraudulently unbundled them, id. ¶¶ 282-84. In

 addition, the Amended Complaint contains detailed allegations regarding shortcomings in other

 tests, id. ¶¶ 291-308; and allegations indicating that the entity Defendants employed independent

 contractors, see, e.g., id. ¶¶ 312-13, 317-19. GEICO attaches as exhibits to the Amended

 Complaint three charts setting forth thousands of allegedly fraudulent claims GEICO has

 identified thus far. Exs. 1-3.




                                                  5
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 6 of 24 PageID #: 1499




        GEICO alleges that “Defendants systemically concealed their fraud and went to great

 lengths to accomplish this concealment.” FAC ¶ 325. Indeed, Plaintiffs allege that “[e]ach step

 in the Defendants’ fraudulent treatment protocol was designed to falsely reinforce the rationale

 for the previous step and provide a false justification for the subsequent step, and thereby permit

 the Defendants to generate and falsely justify the maximum amount of fraudulent no-fault billing

 for each Insured.” Id. ¶ 93. GEICO further alleges that “Defendants systematically failed and/or

 refused to respond to repeated requests for verification of the charges” that GEICO sent to

 Defendants once it began to suspect that Defendants were engaged in fraudulent conduct. Id.

 ¶ 331. GEICO asserts that, as a result, it “did not discover and could not reasonably have

 discovered that its damages were attributable to fraud until shortly before it filed [the]

 Complaint.” Id. ¶ 336.

        GEICO seeks, inter alia, to recover more than $234,000 in previously paid insurance

 claims and to obtain a declaration that it is not obligated to pay over $6,670,000 in pending no-

 fault insurance claims. See, e.g., id. ¶¶ 1-2; see also Weir Decl. ¶ 18 (noting 591 pending

 arbitrations in which Plaintiffs seek to recover more than $2,500,000). GEICO also brings

 causes of action under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.

 § 1962, and the New Jersey Insurance Fraud Prevention Act, N.J. Stat. Ann. § 17:33A-1, and

 asserts claims for common law fraud, aiding and abetting fraud, and unjust enrichment. See FAC

 ¶¶ 337-440.

        Through the instant Motion, Plaintiffs seek an order pursuant to Rule 65 and the Court’s

 inherent authority “staying all pending no-fault insurance collection arbitrations that have been

 commenced against GEICO by or on behalf of Defendants;” “enjoining all the Defendants . . .

 and anyone acting or purporting to act on their behalf, from commencing any further no-fault



                                                   6
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 7 of 24 PageID #: 1500




 insurance collection arbitrations;” and “enjoining the American Arbitration Association . . . and

 any other arbitral forum from accepting the filing of any arbitration demand by or on behalf of

 the Defendants seeking payment from GEICO, or issuing any awards involving arbitration

 between the Defendants and GEICO, pending [resolution of this matter].” Pls.’ Mem. at 1.

 III.   Procedural Background

        On October 30, 2019, Plaintiffs filed their Complaint. ECF No. 1. On January 1, 2020,

 Defendants answered. ECF No. 24. On March 2, 2020, Plaintiffs filed the instant Motion to

 Stay and Enjoin Defendants’ Collection Proceedings. ECF No. 27.

        On May 6, 2020, Plaintiffs filed the Amended Complaint, in which they corrected their

 previous misidentification of Axis Chiropractic Care, P.C. as Axis Chiropractic, P.C., but that

 was otherwise substantively identical to the original Complaint. ECF No. 33. On May 20, 2020,

 Defendants answered the Amended Complaint. ECF No. 35.

        On May 20, 2020, Defendants also filed their opposition to Plaintiffs’ Motion to Stay and

 Enjoin Defendants’ Collection Proceedings. ECF Nos. 36-40. On May 27, 2020, Plaintiffs filed

 their Reply Memorandum of Law. ECF No. 41. On July 14, 2020, Plaintiffs filed a Notice of

 Supplemental Authority regarding Plaintiffs’ Motion to Stay and Enjoin Defendants’ Collection

 Proceedings. ECF No. 43. On July 20, 2020, Defendants responded to Plaintiffs’ Notice of

 Supplemental Authority by filing their own Notice of Supplemental Authority. ECF No. 45. On

 the same day, Plaintiffs filed a letter asking the Court to disregard Defendants’ Notice of

 Supplemental Authority. ECF No. 46. On July 21, 2020, the Court granted Plaintiffs the

 opportunity to respond to Defendants’ Notice of Supplemental Authority. On July 24, 2020,

 Plaintiffs filed their response to Defendants’ Notice of Supplemental Authority. ECF No. 48.




                                                  7
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 8 of 24 PageID #: 1501




           The parties filed a joint status letter on February 8, 2021, at the direction of the Court, in

 which Plaintiffs indicated their intention to continue to pursue the instant Motion. ECF No. 55.

 On March 5, 2021, Plaintiffs filed an additional Notice of Supplemental Authority. ECF No. 57.

                                              DISCUSSION

 I.        Applicable Law

           Preliminary injunctions are governed by Rule 65. For a preliminary injunction to issue,

 “[the] party seeking [injunctive] relief . . . must ‘show (a) irreparable harm and (b) either (1)

 likelihood of success on the merits or (2) sufficiently serious questions going to the merits to

 make them a fair ground for litigation and a balance of hardships tipping decidedly toward the

 party requesting the preliminary relief.’” Trump v. Vance, 941 F.3d 631, 639 (2d Cir. 2019)

 (quoting Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d

 30, 35 (2d Cir. 2010)), aff’d, 140 S. Ct. 2412 (2020). “Irreparable harm is the single most

 important prerequisite for the issuance of a preliminary injunction.” Freedom Holdings, Inc. v.

 Spitzer, 408 F.3d 112, 114 (2d Cir. 2005) (citation omitted).

           The preliminary injunction standard applies where, as here, a party seeks to stay pending

 no-fault insurance claims and to enjoin the filing of further claims during the pendency of a

 lawsuit seeking to invalidate those claims. See, e.g., Wellmart RX, Inc., 435 F. Supp. 3d at 449;

 Gov’t Emps. Ins. Co. v. Moshe, No. 20-CV-1098, 2020 WL 3503176, at *1 (E.D.N.Y. June 29,

 2020); Gov’t Emps. Ins. Co. v. Cean, No. 19-CV-2363, 2019 WL 6253804, at *4 (E.D.N.Y. Nov.

 22, 2019); State Farm Mut. Auto. Ins. Co. v. Parisien, 352 F. Supp. 3d 215, 233 (E.D.N.Y.

 2018); Mayzenberg, 2018 WL 6031156, at *5. 2




 2
      Contrary to Defendants’ assertion, see ECF No. 40 at 4-5 (“Defs.’ Mem.”), the preliminary
      injunction standard set forth herein applies because the Court is being asked to ensure
                                                      8
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 9 of 24 PageID #: 1502




 II.    Preliminary Injunctive Relief is Warranted

        A.      Plaintiffs Have Demonstrated Irreparable Harm

        “To establish irreparable harm, a party seeking preliminary injunctive relief must show

 that ‘there is a continuing harm which cannot be adequately redressed by final relief on the

 merits’ and for which ‘money damages cannot provide adequate compensation.’” Wellmart RX,

 Inc., 435 F. Supp. 3d at 449 (quoting Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir.

 2002)). The “irreparable harm must be shown to be actual and imminent, not remote or

 speculative.” Kamerling, 295 F.3d at 214.

        Plaintiffs claim that “the likely inconsistencies amongst the prospective arbitral rulings

 themselves, and between the prospective arbitral rulings and this Court’s ultimate disposition of

 the declaratory judgment and fraud-based claims, threaten GEICO with irreparable harm.” Pls.’

 Mem. at 13. In support of that assertion, Plaintiffs proffer, inter alia, that the Defendants are

 “actively prosecuting at least 591 separate arbitrations . . . – the same pending billing that is the

 subject of GEICO’s declaratory judgment claim in this federal action.” Weir Decl. ¶ 18.

 Plaintiffs further note that Defendants have filed “at least 27 . . . arbitrations in the three months

 since GEICO commenced this action.” Id. ¶ 19.

        Although Defendants Benin and Albis assert – curiously – that there will “be [no] future

 claims . . . involv[ing] ‘manipulation under anesthesia,’” ECF No. 38 (“Albis Decl.”) ¶ 4; ECF

 No. 39 (“Beynin Decl.”) ¶ 4, and Albis asserts that there will “be [no] future claims involv[ing]

 . . . V-NCT,” Albis Decl. ¶ 4, Defendants do not dispute that hundreds of no-fault arbitrations are

 currently pending, see, e.g., Albis Decl. ¶¶ 3-4 (“[A]pproximately 400 No Fault arbitrations . . .




   preservation of the status quo until the case is resolved on the merits. See, e.g., N. Am. Soccer
   League, LLC v. United States Soccer Fed’n, Inc., 883 F.3d 32, 36-37 (2d Cir. 2018).
                                                    9
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 10 of 24 PageID #: 1503




 were filed prior to the filing of the Complaint [and] . . . [a]bout 35 . . . were filed after this action

 was commenced.”); Beynin Decl. ¶ 3 (“[A]pproximately 175 No Fault arbitrations . . . were filed

 prior to the filing of the Complaint [and] . . . [a]bout 15 . . . claims were filed after this action

 was commenced.”). Further, Defendants contend that they may prevail on a number of their

 claims. See Defs.’ Mem. at 6-7 (“[D]efendants have been successful in winning the No Fault

 arbitration on a vast supermajority of” claims in which “Plaintiffs have previously contested

 medical necessity.”); see also, e.g., Albis Decl. ¶ 13; Beynin Decl. ¶ 13. Defendants claim,

 however, that Plaintiffs’ harm is compensable through monetary damages. See Defs.’ Mem. at

 13-14.

          Defendants argue that the United States Court of Appeals for the Second Circuit, in

 Allstate Insurance Company v. Harvey Family Chiropractic, 677 F. App’x 716 (2d Cir. 2017),

 “affirmed the . . . denial of a preliminary injunction to enjoin No Fault Arbitrations” in “a case

 almost identical to the present case” on the grounds that “plaintiff could be made whole by

 money damages.” Defs.’ Mem. at 14. Harvey is, however, of limited applicability here. As a

 preliminary matter, “[Harvey] does not set out the factual background of the case in enough

 detail to disclose whether its facts are sufficiently similar to those of a subsequent unrelated case

 to make [the] summary ruling applicable to the new case.” Wellmart RX, Inc., 435 F. Supp. 3d at

 451 (quotation marks omitted) (citation omitted). Moreover, “the Second Circuit [in Harvey]

 said nothing of the risk of inconsistent judgments.” Id.; see also Moshe, 2020 WL 3503176, at

 *2 (concluding that “Harvey does not preclude granting an injunction to avoid inconsistent

 judgments”).

          Plaintiffs do not claim that “‘mere injuries . . . in terms of money, time and energy

 necessarily expended’ absent a stay of ongoing state court and arbitration proceedings ‘are . . .



                                                    10
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 11 of 24 PageID #: 1504




 enough’ to establish irreparable harm.” Harvey Fam. Chiropractic, 677 F. App’x at 718

 (quoting Jayaraj v. Scappini, 66 F.3d 36, 39 (2d Cir. 1995)). Rather, Plaintiffs assert that “the

 likely inconsistencies amongst the prospective arbitral rulings themselves, and between the

 prospective arbitral rulings and this Court’s ultimate disposition of the declaratory judgment and

 fraud-based claims, threaten GEICO with irreparable harm.” Pls.’ Mem. at 13. As “reiterated

 time and again in this Circuit,” these harms are irreparable. Wellmart RX, Inc., 435 F. Supp. 3d

 at 449-450 (collecting cases); see also, e.g., Allstate Ins. Co. v. Elzanaty, 929 F. Supp. 2d 199,

 222 (E.D.N.Y. 2013) (“[A]llowing a large number of proceedings to be heard by a mix of

 arbitrators, each of whom will likely come to their own independent and potentially

 contradictory conclusions, will result in harm to [plaintiff-insurer] from which it cannot

 recover.”); Advanced Comprehensive Lab’y, LLC, 2020 WL 7042648, at *4 (“Irreparable harm

 occurs where ‘an insurer is required to waste time defending numerous no-fault actions when

 those same proceedings could be resolved globally in a single, pending declaratory judgment

 action.’” (quoting Moshe, 2020 WL 3503176, at *1)).

        Defendants’ supplemental authority, Allstate Insurance Company v. Avetisyan, No. 17-

 CV-4275, 2018 WL 6344249 (E.D.N.Y. Oct. 30, 2018), does not alter the Court’s analysis.

 Setting aside that Defendants do not identify which part of the opinion they find instructive,

 Avetisyan is distinguishable. In Avetisyan, the plaintiffs asserted fraud in the federal court action

 but declined to do so in the no-fault proceedings. Id. at *4. In light of that difference, the

 Avetisyan court found that the plaintiffs failed to make a clear showing of irreparable harm

 because, in substance, there was “simply no danger of inconsistent determinations,” and “[a]ny

 harm to Plaintiffs resulting from adverse awards in the Parallel Proceedings” could “be

 adequately remedied by future monetary damages . . . .” Id. Conversely, Plaintiffs here are



                                                  11
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 12 of 24 PageID #: 1505




 alleging, inter alia, that Defendants billed for medically unnecessary treatments. See, e.g., FAC

 ¶¶ 1-2. Because any finding by an arbitrator that Defendants’ claims are valid “necessarily

 entail[s] a finding that the underlying [treatment] was medically necessary,” any determination

 by this Court that Plaintiffs’ claims are meritorious would give rise to inconsistent judgments.

 Wellmart RX, Inc., 435 F. Supp. 3d at 451 (E.D.N.Y. 2020) (citing N.Y. Ins. L. § 5102(a)(1),

 (b)); see also ECF No. 48 (“[I]n the present federal action, GEICO seeks a declaratory judgment

 to the effect that the Defendants may not collect on the very same claims that currently are

 pending in arbitration.” (emphasis in original) (citing Weir Decl. ¶¶ 18-19)). There is, therefore,

 the “identity of issues” between the action before this Court and the arbitral proceedings that was

 lacking in Avetisyan. 2018 WL 6344249, at *4.

        Plaintiffs also claim that they cannot meaningfully prosecute the claims they are asserting

 here in New York no-fault arbitration proceedings. See, e.g., Pls.’ Mem. at 12-13; Weir Decl.

 ¶ 17; ECF No. 41 (“Pls.’ Reply Mem.”) at 6-7. Although Defendants disagree, see, e.g., Defs.’

 Mem. at 15; ECF No. 36 (“Lewis Decl.”) ¶¶ 4-18; ECF No. 37 (“Jacobson Decl.”) ¶¶ 5-8; Albis

 Decl. ¶¶ 8-13; Beynin Decl. ¶¶ 8-13, they focus on discovery with respect to individual claims

 without addressing the limits of the arbitral forum when it comes to allegations of systemic

 fraud. As the Second Circuit and prior decisions in this District have concluded when analyzing

 “New York’s arbitration process for no-fault coverage,” the process provides for “an expedited,

 simplified affair” in which “[d]iscovery is limited or non-existent.” Allstate Ins. Co. v. Mun, 751

 F.3d 94, 99 (2d Cir. 2014) (citing N.Y. Comp. Codes R. & Regs. tit. 11, § 65-4.5). In brief, the

 process is “meant to work as quickly and efficiently as possible,” and, critically, “[c]omplex

 fraud and RICO claims, maturing years after the initial claimants were fully reimbursed, cannot

 be shoehorned into this system.” Id.; accord Advanced Comprehensive Lab’y, LLC, 2020 WL



                                                 12
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 13 of 24 PageID #: 1506




 7042648, at *2; Mayzenberg, 2018 WL 6031156, at *6. Accordingly, the Court agrees with

 Plaintiffs that the claims brought in this action cannot be meaningfully pursued in no-fault

 insurance proceedings. See Parisien, 352 F. Supp. 3d at 229 (“Because it is only through this

 tapestry of facts that the alleged fraud comes into focus, State Farm may not as a practical matter

 have a fair opportunity to present its claims unless it is permitted to direct the trier of fact to all

 of the claims at issue.” (emphasis in original)); see also Mayzenberg, 2018 WL 6031156, at *4

 (noting that “the Court has a strong interest in judicial economy” in this context).

          For substantially similar reasons, the harms Plaintiffs assert are imminent, concrete, and

 continuing. “For purposes of preliminary injunctions . . . [t]he harm must be so imminent as to

 be irreparable if a court waits until the end of trial to resolve the harm.” Rodriguez ex rel.

 Rodriguez v. DeBuono, 175 F.3d 227, 235 (2d Cir. 1999). Here, hundreds of arbitration

 proceedings are pending. It stands to reason that many of these expedited proceedings will have

 concluded by the end of trial absent injunctive relief, and allowing hundreds of arbitrations to be

 “heard by a mix of arbitrators, each of whom will likely come to their own independent and

 contradictory conclusions that may be rendered ineffective by this Court, will result in harm to

 GEICO from which it cannot recover.” Mayzenberg, 2018 WL 6031156, at *5. 3

          B.      Plaintiffs Have Demonstrated a Serious Question Going to the Merits

          “The ‘serious questions’ standard permits a district court to grant a preliminary injunction

 in situations where it cannot determine with certainty that the moving party is more likely than




 3
     Contrary to Defendants’ assertion that GEICO’s harm is not imminent because “[GEICO]
     failed to take any remedial action for 3 years,” Defs.’ Mem. at 15, Plaintiffs brought the instant
     Motion shortly after filing a Complaint in which they alleged that “GEICO did not discover
     and could not reasonably have discovered that its damages were attributable to fraud until
     shortly before it filed th[e] Complaint [in this action],” FAC ¶ 336; see also, e.g., id. ¶¶ 325-31
     (alleging Defendants’ efforts to conceal the alleged scheme from GEICO).
                                                    13
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 14 of 24 PageID #: 1507




 not to prevail on the merits of the underlying claims, but where the costs outweigh the benefits of

 not granting the injunction.” Citigroup Glob. Mkts., Inc., 598 F.3d at 35 (citation omitted). The

 value of an approach encompassing the serious questions standard “lies in its flexibility in the

 face of varying factual scenarios and the greater uncertainties inherent at the outset of

 particularly complex litigation.” Id.

         Here, the Court finds that Plaintiffs have raised a “serious question” going to the merits.

 Plaintiffs’ Amended Complaint “detail[s] a complicated scheme of alleged fraudulent activity.”

 Elzanaty, 929 F. Supp. 2d at 222; see Pls.’ Mem. at 3-5 & n.1, 14-15 (summarizing Defendants’

 alleged fraudulent scheme); Pls.’ Reply Mem. at 3-5 (same). Plaintiffs’ allegations, when

 “analyz[ed] . . . as a whole,” give rise to an “inference . . . that the treatments [we]re [either] not

 being provided on the basis of medical necessity,” Parisien, 352 F. Supp. 3d at 229, were not

 provided at all, or were not provided in compliance with applicable state laws and regulations.

 See id. For example, Plaintiffs allege the following patient-, date-, and location-specific

 “representative” examples of fraudulent conduct: 15 instances of “Advanced Spinal Care, Spine

 Care of NJ, Albis, Beynin, and Detullio . . . issu[ing] substantially identical ‘diagnoses’, on the

 same date, to more than one [individual] involved in a single accident, and recommend[ing] a

 substantially identical course of medically unnecessary ‘treatment’ to the [individuals],” FAC

 ¶¶ 143-45; 25 instances of Spine Care of NJ submitting personal injury protection benefits in

 New York even though it was ineligible to do so, id. ¶¶ 155-58; nine instances of “Defendants . .

 . provid[ing] a substantially identical course [of medically unnecessary treatment] to two or more

 [individuals] who were involved in the same minor accident,” id. ¶¶ 182-83; and 20 instances of

 Beynin, Albis, Jacobson, Spine Care of NJ, and Advanced Spinal billing for treatment related to

 injuries the treated individuals allegedly did not have, id. ¶¶ 195-98. Additionally, Plaintiffs



                                                    14
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 15 of 24 PageID #: 1508




 appended to the Amended Complaint three charts containing what are alleged to be thousands of

 “fraudulent claims . . . that the Defendants submitted, or caused to be submitted, to GEICO;”

 those charts include claim numbers, approximate billing dates, CPT codes, charges, and the

 name of the provider. FAC ¶ 6, Exs. 1-3. These allegations, among others, “raise a serious

 question going to the merits of whether defendants were [providing] medically necessary

 treatments,” Wellmart RX, Inc., 435 F. Supp. 3d at 454-55, were providing treatments in

 compliance with applicable rules and regulations, and/or were billing for treatments that never

 occurred.

         Defendants’ arguments to the contrary are unavailing. As a preliminary matter, the Court

 rejects Defendants’ contention that Plaintiffs have failed to carry their evidentiary burden. See

 Defs.’ Mem. at 5-6, 18-20. “[A] complaint alone can be sufficient to grant an injunction, [and]

 [t]his is particularly true where . . . the complaint comprehensively details regulatory violations,

 unnecessary medical services, and unlawful referrals.” Moshe, 2020 WL 3503176, at *2

 (collecting cases); see also Cean, 2019 WL 6253804, at *5 (finding a serious question going to

 the merits where plaintiffs “alleged, in significant detail, facts relating to Defendants’ fraudulent

 activity in its Complaint, describing fraudulent medical treatment, deceitful billing protocols, and

 an illegal kickback and referral scheme”); Parisien, 352 F. Supp. 3d at 234 (E.D.N.Y. 2018)

 (holding that, in light of plaintiffs’ allegations and exhibits, it could not be said that plaintiffs’

 request for relief “rest[ed] on mere hypotheticals” (quoting Hancock v. Essential Res., Inc., 792

 F. Supp. 924, 928 (S.D.N.Y. 1992))).

         Although Defendants respond to some of Plaintiffs’ allegations, Defendants responses

 “do[] not negate the serious questions raised by the pleadings because [they largely] speak[] in

 generalities and do[] not dispute the patient-by-patient examples” noted above. Gov’t Emps. Ins.



                                                    15
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 16 of 24 PageID #: 1509




 Co. v. Strut, No. 19-CV-728, 2020 WL 1820500, at *2 (W.D.N.Y. Apr. 10, 2020), appeal

 docketed, No. 20-1231 (2d Cir. Apr. 4, 2020). Defendants aver that they complied with the

 relevant laws and regulations and did not do what Plaintiffs allege. See, e.g., Beynin Decl. ¶¶ 5,

 8, 20, 22, 26-30, 33-36, 37-42, 44-46. However, Defendants do not address Plaintiffs’ patient-,

 date-, and location-specific allegations with any particularity, and simply noting that Defendants

 have prevailed on certain prior challenges with respect to unspecified procedures, Defs.’ Mem. at

 6-7, does not plug these holes. For example, Defendants do not explain why – or contest that –

 multiple individuals in the same accident received identical treatment plans and diagnoses on the

 same day. See, e.g., FAC ¶¶ 143-44; Pls.’ Mem. at 4 n.1; see also FAC ¶ 183. Nor do

 Defendants address Plaintiffs’ assertions regarding improper billing in New York. See FAC

 ¶¶ 155-57; Pls.’ Reply Mem. 5 n.2. Similarly, although Defendants contend that their physical

 examinations were extensive and resulted in the creation of a “narrative report and evaluation,”

 they do not respond to Plaintiffs’ specific assertions regarding Defendants’ failure to “document

 findings” in the context of physical examinations. Compare, e.g., FAC ¶¶ 104-17, with, e.g.,

 Beynin Decl. ¶¶ 31-36. 4

          Several of Defendants’ broad-brush responses also sidestep the substance of Plaintiffs’

 specific allegations. For example, Plaintiffs allege that “in virtually every case in which Beynin,

 Albis, Jacobson, Spine Care of NJ, and Advanced Spinal purported to subject an [individual] to

 MUA, the treatment notes from other healthcare providers who treated the [individuals]

 indicated that the [individuals’] conditions were improving through more conservative



 4
     Defendants also dispute that, for example, they have employed independent contractors and
     violated the Codey Law, N.J. Stat. Ann. §§ 45:9-22.5. See, e.g., Defs.’ Mem. at 7-8, 10. The
     Court need not herein reach these issues given the extent to which Plaintiffs’ detailed
     allegations remain substantially unrebutted and give rise to a serious question going to the
     merits.
                                                  16
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 17 of 24 PageID #: 1510




 treatments.” FAC ¶ 178; see also id. ¶ 183 (providing specific examples); see also, e.g., id.

 ¶¶ 90, 112, 125-26, 130, 140-41, 144, 274 (noting that many of the individuals were involved in

 minor accidents). Defendants seemingly respond to this assertion by claiming that their

 treatments were proper because patients are generally referred to Defendants due to the

 “specialized nature of [their] practice[s]” and that the typical patient recommended to Defendants

 had “already . . . undergo[ne] lengthy conservative treatment for a minimum of four weeks, and

 in many cases, much longer, with little or no success.” See, e.g., Beynin Decl. ¶¶ 23-28, 32.

 However, this essentially ignores Plaintiffs’ claim. It may be that Defendants’ typical patient

 necessitates specialized treatment after more conservative approaches fail, but Defendants’

 response does not address why patients whose conditions were improving – an assertion that

 Defendants do not dispute – were nonetheless subjected to specialized treatment. Along similar

 lines, Defendants assert that they have “detail[ed] how each patient treatment is not

 predetermined and is based upon a review and consideration of each individual patient and their

 condition.” Defs.’ Mem. at 6. However, Plaintiffs do not allege that Defendants lacked

 procedures for patients. Rather, Plaintiffs claim that the ostensibly legitimate steps Defendants

 undertook provided a veneer of legitimacy to otherwise fraudulent conduct. See, e.g., FAC ¶ 93

 (“Each step in the Defendants’ fraudulent treatment protocol was designed to falsely reinforce

 the rationale for the previous step and provide a false justification for the subsequent step, and

 thereby permit the Defendants to generate and falsely justify the maximum amount of fraudulent

 no-fault billing for each Insured.”), ¶¶ 248-50 (noting that none of Defendant “Albis and Axis

 Chiro’s purported V-NCT reports contained . . . interpretation of the data that Albis and Axis

 Chiro purported to obtain from the tests” other than “identical ‘Diagnostic Summary’




                                                  17
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 18 of 24 PageID #: 1511




 sections”). 5 Defendants’ responses leave a great number of Plaintiffs’ specific assertions

 unrebutted.

          Plaintiffs have carried their burden of demonstrating the existence of a serious question

 going to the merits.

          C.      Plaintiffs Have Demonstrated that the Balance of Hardships Tips Decidedly
                  in Their Favor

          Because the serious question standard applies, “the moving party . . . must additionally

 establish that ‘the balance of hardships tips decidedly’ in its favor.” Citigroup Glob. Mkts., Inc.,

 598 F.3d at 35 (emphasis in original) (quoting Jackson Dairy, Inc. v. H.P. Hood & Sons, Inc.,

 596 F.2d 70, 72 (2d Cir. 1979)). Plaintiffs have done so.

          Plaintiffs assert that the balance of hardships tips decidedly in their favor because they

 will suffer irreparable harm and Defendants will suffer no appreciable hardship. Plaintiffs argue

 that Defendants will in fact obtain a “high rate of statutory interest on their no-fault claims if

 they prevail[]” and will benefit from the “efficien[cy]” of having “the question of the[ir] . . .

 entitlement to no-fault insurance benefits resolved in a single action.” Pls.’ Mem. at 15

 (collecting cases); Pls.’ Reply Mem. at 10 (same).

          Defendants press several arguments in response. Stripped of those arguments already

 rejected above, Defendants’ remaining contentions are that a single proceeding is, in fact,

 inefficient, and that Defendants will suffer “considerable financial hardship if the No Fault




 5
     Defendants’ contention that their protocols are not predetermined because only a subset of
     patients receive MUAs is somewhat undermined by the proffered fact that all three
     “independent and unrelated” medical practice groups, Defs.’ Mem. at 16, apparently provide
     MUAs to “approximately” twenty percent of the patients they examine, Beynin Decl. ¶ 27;
     Albis Decl. ¶ 27. The Court need not, however, rely on this proffered fact to conclude that
     Plaintiffs have carried their burden in demonstrating the existence of a serious question going
     to the merits.
                                                   18
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 19 of 24 PageID #: 1512




 Arbitrations are enjoined” given the “approximately many bills in the pipeline totaling a large a

 few million dollar.” Defs.’ Mem. at 16-17.

         The Court agrees with Plaintiffs – and with prior decisions in this District – that

 consolidation promotes efficiency in cases like this. See, e.g., Cean, 2019 WL 6253804, at *5;

 Advanced Comprehensive Lab’y, LLC, 2020 WL 7042648, at *8. Additionally, notwithstanding

 Defendants’ claim that they will suffer financially, they have not specified the extent of that

 hardship – e.g., how much of their income the outstanding and pending claims constitute. In any

 event, if the preliminary injunction is granted and GEICO fails to prove its claims, Defendants’

 recovery of the no-fault benefits to which they are entitled will, at worst, be delayed. See

 Parisien, 352 F. Supp. 3d at 234. “Furthermore, like defendants in other similar actions, here,

 [D]efendants ‘will benefit from the stay if [they] ultimately prevail[ ] in this matter because

 [they] will be entitled to the collection of interest at a rate of two percent every month that the

 No-Fault payments are overdue.’” Advanced Comprehensive Lab’y, LLC, 2020 WL 7042648, at

 *8 (final three alterations in original) (quoting Gov’t Emps. Ins. Co. v. Strutsovskiy, No. 12-CV-

 330, 2017 WL 4837584, at *8 (W.D.N.Y. Oct. 26, 2017)); see also N.Y. Comp. Codes R. &

 Regs. tit. 11, § 65-3.9(a).

 III.    The Court’s Authority to Enjoin

         Having determined that Plaintiffs have met their burden for obtaining preliminary

 injunctive relief under Rule 65, the Court turns to Defendants’ challenge to the Court’s authority

 to enjoin the no fault-proceedings at issue.

         Defendants argue that the requested injunction is barred by the Federal Arbitration Act,

 Defs.’ Mem. at 12, and rely on Anderson v. Belend, 672 F.3d 113 (2d Cir. 2011), to challenge

 this Court’s authority to enjoin the no-fault proceedings at issue. As Defendants concede,



                                                   19
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 20 of 24 PageID #: 1513




 however, Anderson did not specifically address this issue. Defs.’ Mem. at 12. Moreover, a

 number of decisions from this District – all post-dating Anderson – have held that the Federal

 Arbitration Act does not bar a court from enjoining no-fault proceedings. See, e.g., Mayzenberg,

 2018 WL 6031156, at *4 (“[T]he Court finds that it would frustrate the purposes of the Federal

 Arbitration Act and judicial economy if the Act is interpreted to preclude the Court from

 enjoining Defendants’ No-Fault collection arbitrations.”); Parisien, 352 F. Supp. 3d at 232-33;

 Moshe, 2020 WL 3503176, at *1 n.2; Wellmart RX, Inc., 435 F. Supp. 3d at 456; but see Gov’t

 Emps. Ins. Co. v. Grand Med. Supply, Inc., No. 11-CV-5339, 2012 WL 2577577, at *2

 (E.D.N.Y. July 4, 2012).

        The Court is persuaded by the rationale in Mayzenberg, where the court noted, inter alia,

 that “New York law rather than the Federal Arbitration Act applie[s] because the part[ies’] ‘right

 to arbitrate [is] a creation of state no-fault law’ and the [defendants] ‘presented no evidence that

 the [ ] insurance contracts bargained for the right to arbitrate affirmative fraud claims through

 their private agreements.’” Mayzenberg, 2018 WL 6031156, at *3 (quoting Liberty Mut. Ins. Co.

 v. Excel Imaging, P.C., 879 F. Supp. 2d 243, 263 (E.D.N.Y. 2012)) (last alteration in original).

 Additionally, Defendants affirmatively state that their claims “are expressly subject to arbitration

 under New York’s statutory No Fault Arbitration rules.” Defs.’ Mem. at 12.

        The Court finds that it has the authority to stay pending no-fault proceedings and

 exercises that authority here to the extent described below.

 IV.    Scope of the Injunction

        “[D]istrict courts must take care to ensure that injunctive relief is not overbroad.” City of

 New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 144 (2d Cir. 2011). Rather, it “should be




                                                  20
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 21 of 24 PageID #: 1514




 ‘narrowly tailored to fit specific legal violations.’” Id. (quoting Peregrine Myanmar Ltd. v.

 Segal, 89 F.3d 41, 50 (2d Cir. 1996)).

         Plaintiffs request that, pending disposition of this action, the Court (1) “stay[] all pending

 no-fault insurance collection arbitrations that have been commenced against” Plaintiffs “by or on

 behalf of Defendants;” (2) “enjoin[] all of the Defendants in this action, and anyone acting or

 purporting to act on their behalf, from commencing any further no-fault insurance collection

 arbitrations or litigation against [Plaintiffs];” and (3) “enjoin[] . . . AAA . . . and any other . . .

 arbitral forum from accepting the filing of any arbitration demand by or on behalf of the

 Defendants seeking payment from [Plaintiffs], or issuing any awards involving arbitration

 between the Defendants and [Plaintiffs].” Pls.’ Mem. at 1.

         Defendants contend that the first two requests are overbroad. The crux of their

 contention is that: (1) Plaintiffs seek to enjoin claims by Defendants beyond those against

 Plaintiffs, and (2) Plaintiffs seek to enjoin claims that are not at issue in this action. See Defs.’

 Mem. at 20. The Court does not read Plaintiffs’ requests as encompassing claims by Defendants

 other than those against Plaintiffs. See, e.g., ECF No. 27 at 1 (“. . . commenced against GEICO

 by or on behalf of Defendants . . . ;” “enjoining all Defendants . . . and anyone acting or

 purporting to act on their behalf, from commencing . . . arbitrations or litigations against GEICO

 . . .”). Accordingly, the Court finds no merit to Defendants’ first objection.

         As to the second objection, the Court agrees in part with Defendants. Plaintiffs’ requests

 are overbroad to the extent they cover no-fault claims for procedures other than those identified

 in the Amended Complaint as fraudulently performed or non-reimbursable. Accordingly, the

 Court limits the injunction so as to cover no-fault insurance claims initiated by or on behalf of

 Defendants arising out of the CPT codes noted in Exhibits 1, 2, and 3 to the Amended Complaint



                                                     21
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 22 of 24 PageID #: 1515




 and supported by the allegations in the Amended Complaint: 99203, 99204, 22505, 27275,

 27194, 27198, 97750, 95851, 99358, 95831, 95904, 95999. Claims arising out of CPT codes

 identified in Exhibits 1, 2, and 3 but not supported by allegations in the Amended Complaint –

 e.g., 23700 and 95833 – and claims arising out of CPT codes not otherwise detailed in either the

 Amended Complaint or its Exhibits are not stayed, and Defendants may, as appropriate, file

 claims premised on CPT codes 23700 and 95833 along with other, non-covered CPT codes. If,

 however, claims premised on CPT codes 23700, 95833, or other non-covered CPT codes

 necessarily involve the CPT codes subject to the injunction, they, too, are subject to the stay, and

 Defendants are enjoined from filing such claims as well.

 V.     Undertaking

        Pursuant to Rule 65(c), a “court may issue a preliminary injunction or a temporary

 restraining order only if the movant gives security in an amount that the court considers proper to

 pay the costs and damages sustained by any party found to have been wrongfully enjoined or

 restrained.” However, “an exception to the bond requirement has been crafted for cases

 involving the enforcement of ‘public interests’ arising out of ‘comprehensive federal health and

 welfare statutes.’” Advanced Comprehensive Lab’y, LLC, 2020 WL 7042648, at *8 (quoting

 Pharm. Soc. of State of N.Y., Inc. v. N.Y. State Dept. of Soc. Servs., 50 F.3d 1168, 1174 (2d Cir.

 1995)). Further, “courts have ‘wide discretion to dispense with the bond requirement’ when

 ‘there has been no proof of likelihood of harm.’” Moshe, 2020 WL 3503176, at *3 (quoting

 Donohue v. Mangano, 886 F. Supp. 2d 126, 163 (E.D.N.Y. 2012)).

        The Court agrees with prior decisions that have concluded that New York’s no-fault

 insurance scheme falls within the public interest exception and that preventing fraud of the sort

 alleged here is in the public interest. See, e.g., Wellmart RX, Inc., 435 F. Supp. 3d at 456.



                                                  22
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 23 of 24 PageID #: 1516




 Moreover, Defendants’ proof of harm is wanting; indeed, as set forth above, Defendants may

 well benefit from consolidation and interest. See Cean, 2019 WL 6253804, at *5 (“[G]ranting

 the stay and injunction will actually save all parties time and resources.”); Elzanaty, 929 F. Supp.

 2d at 222. Accordingly, the Court will not require Plaintiffs to give security pursuant to Rule

 65. 6

                                          CONCLUSION

          For the reasons set forth above, Plaintiffs’ motion is GRANTED IN PART and DENIED

 IN PART as follows:

          All pending no-fault claims between Plaintiffs and Defendants arising out of or involving

 CPT codes 99203, 99204, 22505, 27275, 27194, 27198, 97750, 95851, 99358, 95831, 95904, or

 95999 are stayed until resolution of this action.

          Neither Defendants nor anyone acting on their behalf may commence arbitration

 proceedings arising out of or involving CPT codes 99203, 99204, 22505, 27275, 27194, 27198,

 97750, 95851, 99358, 95831, 95904, or 95999 until this action is resolved.

          Neither the American Arbitration Association nor any other arbitral forum may accept the

 filing of any arbitration demand by Defendants seeking payment from GEICO, or issue any

 awards involving Defendants and GEICO, arising out of or involving CPT codes 99203, 99204,

 22505, 27275, 27194, 27198, 97750, 95851, 99358, 95831, 95904, or 95999 until this action is




 6
     Defendants also note that GEICO “is a large mega-company.” Defs.’ Mem. at 17. As such,
     “GEICO undoubtedly has the ability to pay if [D]efendants prevail,” Moshe, 2020 WL
     3503176, at *4, and Defendants do not appear to contend otherwise.
                                                     23
Case 1:19-cv-06118-DG-PK Document 60 Filed 03/25/21 Page 24 of 24 PageID #: 1517




  resolved.

        SO ORDERED.

                                            /s/ Diane Gujarati             _
                                            DIANE GUJARATI
                                            United States District Judge

        Dated: March 25, 2021
               Brooklyn, New York




                                       24
